DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0067606 to Sundarrao (hereinafter “Sundarrao”).
With regards to claim 1, Sundarrao discloses a retractable storage device for an armrest of a chair (see abstract), comprising: a vertically extending arm assembly (50), comprising: a first distal end (the end adjacent 40); and a second distal end (the end adjacent 60); a horizontally extending arm assembly (70), comprising: a first distal end (the end adjacent 60); and a second distal end (then end adjacent 20);
a middle connector (60), wherein the second distal end of the vertically extending arm assembly is pivotally secured to the middle connector (see at least FIGS. 1-6 and the descriptions thereof), and the first distal end of the horizontally extending arm assembly is pivotally secured to the middle connector (see at least FIGS. 1-6 and the descriptions thereof), wherein the retractable storage device is moveable between a stowed position and a raised position (for example, see FIG. 1 verses FIGS. 5 and 6, as well as the descriptions thereof including at least paragraph [0030]); and
a storage container (20 – see also at least paragraphs [0034] through [0035] – describing the tray including cup holders, power outlets, and storage of pens or pencils, as well as paragraph [0042] describing an extension tray pivotally connected to the storage container) coupled to the second distal end of the horizontally extending arm assembly (see at least FIG. 4), wherein the storage container is stowed beneath the armrest when the retractable storage device is moved to the stowed position (see abstract, FIGS. 1, 7, and 8 as well as paragraphs [0028] and [0036]).
With regards to claim 2, Sundarrao discloses that the retractable storage device further comprises:
a base (30 [indirectly] and/or 100 [directly]) secured to an underside surface of the armrest, wherein the first distal end of the vertically extending arm assembly is pivotally secured to the base (see at least paragraphs [0029] and [0032]); and
a storage container base (paragraph [0042] described an extension tray pivotally connected to the tray wherein the tray could be considered the storage base of the storage container and the extension the storage container), wherein the storage container is pivotally secured to the storage container base, and the second distal end of the horizontally extending arm assembly is pivotally secured to the storage container base (see at least FIG. 6 and paragraph [0032], specifically the pivot/hinge allowing rotation of 20).
With regards to claim 14, Sundarrao discloses that the storage container comprises an internal cavity capable of storing belongings (see paragraphs [0034] and [0035] as well as the description of a “groove” to be used for the storage of pens or pencils).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundarrao as applied to claims 1 and 2 above, and further in view of U.S. Patent Application Publication No. 2015/0157517 to Okada (hereinafter “Okada”).
With regards to claims 3 and 4, Sundarrao fails to explicitly of a motor is arranged within the base; OR that a driveshaft of the motor is non-rotatably secured to the first distal end of the vertically extending arm assembly.
However, Okada also teaches of a retractable storage device for an armrest of a chair (see at least the abstract and FIGS. 1-8). The storage container (30) includes two halves (32 and 38) enabling it to operate as a table / working surface in addition to a container for storing a user’s personal effects (see at least paragraphs [0049] and [0051] – [0053]). Additionally Okada teaches that it is possible that the rotation and fixation of the arm relative to an attachment part can be attained via a motor (40) directly coupled to a rotating shaft (see paragraph [0066]). Further Okada teaches that the motor is not particularly limited as long as it has a configuration that enables positional control (see paragraph [0066]).
Accordingly, it would have been obvious to one skilled in the art, at the time of filing, to incorporate a motor as taught by Okada into the invention of Sundarrao since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results. Alternatively it would have been obvious to so the same to automate the operation of the arms of the retractable storage device so as to simply operation particularly to better enable operation by a disabled person who may otherwise have difficulty manually moving the storage device about. Along these same lines, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to secure the motor as taught by Okada onto the first distal end of the vertically extending arm assembly of Sundarrao since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results. Alternatively, it would have been obvious to do the same so as to keep the motor distanced from the user in the housing of Sundarrao so as to reduce noise, heat, and risk of injury.
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundarrao as applied to claims 1 and 2 above, and further in view of U.S. Patent Application Publication No. 2019/0133855 to Duerstock et al. (hereinafter “Duerstock”).
With regards to claims 5-8, Sundarrao fails to explicitly teach that the vertically extending arm assembly comprises at least two arms that rotate in an X-Y plane; that the at least two vertically extending arms are parallel to one another; that the horizontally extending arm assembly comprises at least two arms that rotate in an X-Z plane; or that the at least two horizontally extending arms are parallel to one another.
However, Duerstock teaches of an analogous invention, i.e., a motorized mount for a seating system which utilizes parallel four-bar linkages as arm assemblies (see at least paragraphs [0006], [0056], [0057], and [0061] as well as FIGS. 1-17).
Accordingly, it would have been obvious to one skilled in the art, at the time of filing, to substitute the parallel four-bar linkages as taught by Duerstock for the arm assemblies of Sundarrao since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results. Alternatively, it would have been obvious to achieve a greater mechanical advantage by utilizing the simplest movable close-chain linkage thus making operation/use of the storage device much easier and simpler for a disabled person who may otherwise have difficulty manually moving the storage device about.
Response to Arguments
Applicant’s arguments, see page 7 & 8 of the Response filed 4/27/2022, with respect to claims 9 and 10 have been fully considered and are persuasive.  The rejection of claims 9 and 10 has been withdrawn. 
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive with respect to claims 1-8. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the term “storage container” has a far narrower definition than its plain and ordinary meaning) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the specification does not appear to redefine the term in question. In summary, Applicant argues that Sundarrao does not teach of a storage container (as more narrowly described in their preferred embodiment which includes structural features not claimed in claims 1 or 2).
However, as previously provided above, element 20 of Sundarrao is described in paragraphs [0034] through [0035] as including cup holders, power outlets, and storage of pens or pencils. Stated differently, Sundarrao at least discloses a storage container for pens and pencils and/or the storage of cups when in a specific configuration. Applicant’s claims, given their broadest reasonable interpretation in view of the specification, do not exclude the same. Accordingly, the Examiner respectfully disagrees with Applicant’s arguments with respect to claims 1 and 2.
With regards to claims 3-8, Applicant merely argues that additional references used in subsequent 103 rejections do not cure the deficiencies of Sundarrao. As described above, Sundarrao is not deficient.
Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record discloses, teaches, or suggests the invention claimed in claims 1 and 2 further in combination with the limitations of wherein the storage container comprises: a base plate pivotally secured to the storage container base; a first shell pivotally secured to the base plate; and a second shell pivotally secured to the base plate opposite the first shell, wherein the first shell and the second shell form a cavity arranged between the first shell and the second shell.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conan Duda whose telephone number is (313)446-4845. The examiner can normally be reached Monday through Friday 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONAN D. DUDA/
Examiner
Art Unit 3611



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611